            Case 8:19-cv-01944-GJH Document 62 Filed 08/28/19 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
              FOR THE DISTRICT OF MARYLAND, SOUTHERN DIVISION


J.O.P. (by and through Next Friend G.C.P.),
M.A.L.C., M.E.R.E., and K.A.R.C., on behalf
of themselves as individuals and on behalf of
others similarly situated,

                Plaintiffs,

       v.                                          Civil Action No. 8:19-CV-01944-GJH

U.S. DEPARTMENT OF HOMELAND
SECURITY, KEVIN MCALEENAN (in his
official capacity as Acting Secretary of
Homeland Security), U.S. CITIZENSHIP &
IMMIGRATION SERVICES, and
KENNETH CUCCINELLI (in his official
capacity as Acting Director of U.S. Citizenship
& Immigration Services)

                Defendants.


                        UNOPPOSED MOTION FOR EXTENSION OF
                          TEMPORARY RESTRAINING ORDER

       Plaintiffs J.O.P. (by and through next friend, G.C.P.), M.A.L.C., M.E.R.E., and K.A.R.C.

(“Plaintiffs”) hereby move the Court to extend the temporary restraining order entered in this

case from its current expiration date of September 3, 2019, until September 24, 2019.

       The Court granted Plaintiffs’ Motion for Temporary Restraining Order on August 2,

2019. D.I. 55. Following a telephone conference with the parties, the Court extended the

temporary restraining order until September 3, 2019, based on the representation by Defendants

that they were interested in negotiating a final judgment in this case. D.I. 60. The parties remain

in discussions about potential resolution of the case, but have not yet been able to agree on the

language of a final judgment. In order to allow the parties additional time to confer on a
         Case 8:19-cv-01944-GJH Document 62 Filed 08/28/19 Page 2 of 4



potential resolution of the case, Plaintiffs request that the temporary restraining order be

extended three weeks in order to maintain the status quo.

       Accordingly, Plaintiffs move the Court to extend the temporary restraining order by three

weeks, until September 24, 2019.      In accordance with Local Rule 105(9), Plaintiffs have

conferred with counsel for Defendants regarding this proposed extension, to which Defendants

have consented. A proposed order is attached.
         Case 8:19-cv-01944-GJH Document 62 Filed 08/28/19 Page 3 of 4



Dated: August 28, 2019


Respectfully submitted,

/s/ Brian T. Burgess

Brian T. Burgess (Bar No. 19251)          Michelle N. Mendez (Bar No. 20062)
Stephen R. Shaw*                          Catholic Legal Immigration Network
Goodwin Procter LLP                       (CLINIC)
901 New York Avenue, NW                   8757 Georgia Avenue, Suite 850
Washington, DC 20001-4432                 Silver Spring, MD 20910
Phone: 202-346-4000                       Phone: 301-565-4824
Fax: 202-346-4444                         Fax: 301-565-4824
BBurgess@goodwinlaw.com                   mmendez@cliniclegal.org
SShaw@goodwinlaw.com
                                          Rebecca Scholtz*
Elaine Herrmann Blais*                    Catholic Legal Immigration Network
Sarah K. Frederick*                       (CLINIC)
Kevin J. DeJong*                          30 S. 10th Street (c/o University of St.
Goodwin Procter LLP                       Thomas Legal Services Clinic)
100 Northern Avenue                       Minneapolis, MN 55403
Boston, MA 02210                          Phone: 651-962-4833
Phone: 617-570-1000                       Fax: 301-565-4824
Fax: 617-523-1231                         rscholtz@cliniclegal.org
EBlais@goodwinlaw.com
SFrederick@goodwinlaw.com                 Kristen Jackson*
KDejong@goodwinlaw.com                    Mary Tanagho Ross*
                                          Public Counsel
Scott Shuchart*                           610 South Ardmore Avenue
Kids in Need of Defense                   Los Angeles, CA 90005
1201 L Street, NW, Floor 2                Phone: 213-385-2977
Washington, DC 20005                      Fax: 213-201-4727
Phone: 202-318-0595                       kjackson@publicccounsel.org
Fax: 202-824-0702                         mross@publiccounsel.org
sshuchart@supportkind.org

Wendy Wylegala*                           Attorneys for Plaintiffs
Kids in Need of Defense
1251 Avenue of the Americas (c/o          * admitted pro hac vice
Lowenstein Sandler LLP)
New York, NY 10020
Phone: 862-926-2069
Fax: 202-824-0702
wwylegala@supportkind.org
             Case 8:19-cv-01944-GJH Document 62 Filed 08/28/19 Page 4 of 4




                     IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MARYLAND, SOUTHERN DIVISION


J.O.P. (by and through Next Friend G.C.P.),
M.A.L.C., M.E.R.E., and K.A.R.C., on behalf
of themselves as individuals and on behalf of
others similarly situated,

                 Plaintiffs,

        v.                                           Civil Action No. 8:19-CV-01944-GJH

U.S. DEPARTMENT OF HOMELAND
SECURITY, KEVIN MCALEENAN (in his
official capacity as Acting Secretary of
Homeland Security), U.S. CITIZENSHIP &
IMMIGRATION SERVICES, and
KENNETH CUCCINELLI (in his official
capacity as Acting Director of U.S. Citizenship
& Immigration Services)

                 Defendants.


                                      [PROPOSED] ORDER

        With the consent of all parties, it is ordered by the United States District Court for the

District of Maryland that the Temporary Restraining Order issued on August 2, 2019, ECF No.

55, and extended until September 3, 2019, ECF No. 60, is further extended until September 24,

2019.




Dated: ______________________                                  ____________________________
                                                               GEORGE J. HAZEL
                                                               United States District Judge
